DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Ward on 12-15-21.
The application has been amended as follows: Please amend claim 8 and 10.
	8. (Currently Amended)  A non-transitory computer readable medium (CRM) comprising instructions that, ‎when executed by an apparatus, cause the apparatus to:‎
            capture a single video stream comprised of a plurality of frames, each frame including ‎image data;‎
            capture AR data corresponding to each frame of the plurality of frames;‎
 generate, from the AR data, a depth map for each frame of the plurality of   
 frames; 
 construct, from the depth map of each frame, a 3D volume;[[ and]]
            generate, from the 3D volume, a 3D mesh;
 detect one or more objects from the plurality of frames; and
            generate, with the at least one object, a 3D scene graph.‎
10.‎ (Currently Amended) The CRM of claim 8, wherein the instructions are to  
 further cause the apparatus to[[:]]‎
            
            correlate each of the detected objects with the 3D mesh to obtain a predicted 3D ‎	 position and 3D rotation of each object[[; and]]
            
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 
As per independent claims 1, 8 and 16:
The prior art fails to teach generate, from the AR data, a depth map for each frame of the plurality of frames;‎ construct, from the depth map of each frame, a 3D volume; generate, from the 3D volume, a 3D mesh; detect one or more objects from the plurality of frames; and generate, with the at least one object, a 3D scene graph.‎
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613